Citation Nr: 1825616	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  15-14-290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran had active service from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

In a September 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran stated that he was withdrawing his appeal for entitlement to an initial compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal for entitlement to an initial compensable rating for bilateral hearing loss; hence, there remain no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to an initial compensable rating for bilateral hearing loss, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


